[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 No. 11-12073                      MARCH 20, 2012
                            Non-Argument Calendar                    JOHN LEY
                          ________________________                    CLERK


                    D.C. Docket No. 1:10-cr-20300-DMM-5

UNITED STATES OF AMERICA,

                                               lllllllllllllllllllllllllll Plaintiff-Appellee,

                                      versus

MIRIAM PEDRO,
a.k.a. Choco,

                                         ll llllllllllllllllllllDefendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (March 20, 2012)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Thomas John Butler, appointed counsel for Miriam Pedro in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pedro’s conviction and sentence

are AFFIRMED.




                                         2